Citation Nr: 1125899	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to pleural plaques.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk







INTRODUCTION

The Veteran served on active duty from October 1962 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO, in pertinent part, denied service connection for COPD with pleural plaques.  In a January 2009 rating decision, the RO granted service connection for pleural plaques, but continued to deny service connection for COPD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further RO action on the claim for service connection for COPD is warranted.  Specifically, the medical opinion provided by a VA examiner in January 2010 was insufficient.  

As noted above, the Veteran is currently service-connected for pleural plaques, due to asbestos exposure, evaluated as 0 percent disabling.  According to an April 2007 VA examiner, however, COPD is the Veteran's predominant lung disorder.

The Veteran asserts in his substantive appeal (VA Form 9) that his current COPD stems from his exposure to asbestos during service.  The Veteran was exposed to asbestos when he re-lagged pipes on the USS Walker.  The Board notes that the Veteran also has a 50-year history of smoking one pack of cigarettes per day dating until 2001.  

VA outpatient treatment records dated from October 2002 to March 2007 reflect that the Veteran was hospitalized in 2001 for acute pulmonary exacerbation.  In July 2002, a spot was found on the Veteran's left lung.  The Veteran was then advised to take Biaxin for 6 months, and thereafter was placed on an inhaler.  In May 2003, the Veteran was diagnosed with bilateral pleural plaques, secondary to asbestos exposure.  

In an April 2007 VA respiratory examination report, the examiner noted that the Veteran had been diagnosed with COPD in 1992 and that he had a current diagnosis of emphysema.  It was also noted that the Veteran had chronic bronchitis.  The examiner noted that the Veteran had been on home oxygen for the past five years and was currently taking 2.5 L of oxygen per day.  The examiner further noted that the Veteran could only walk half a block before he had severe dyspnea or exertion.  A pulmonary function test revealed severe obstructive lung disorder and marked reduction of diffusing capacity.  It was noted that a May 2007 VA CAT scan showed bilateral pleural plaques.  A May 2007 PET scan showed 3 nodular densities in the left lung with mild increased activity.  The scan was negative for malignancy.

A May 2009 VA outpatient treatment record notes that there was very little air movement in the Veteran's lungs due to his COPD.  

In the January 2010 VA respiratory examination report, the VA examiner opined that the Veteran's COPD with emphysema was related to the Veteran's history of cigarette smoking and not his asbestos exposure while in the Navy.  The examiner also pointed out that the Veteran did not have pulmonary asbestosis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In the April 2011 Informal Brief Presentation, the Veteran's representative argued that the January 2010 VA examiner did not consider or address whether the Veteran's exposure to asbestos aggravated his COPD.  His representative pointed out that, according to the National Heart Lung and Blood Institutes of Health, although cigarette smoking is the leading cause of COPD, "long-term exposure of other irritants, such as air pollution, chemical fumes, or dust, also may contribute to COPD."  The Board also points out that the VA examiner did not address whether the Veteran's service-connected pleural plaques aggravates his COPD.  Because the VA examiner's opinion did not completely answer the question of aggravation, a remand is required for a supplemental opinion.

The RO should also obtain and associate with the claims file all outstanding VA respiratory treatment records.  The claims file includes VA outpatient treatment records from the Lyons VA Medical Center (VAMC) dated through July 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of respiratory treatment for the Veteran from the Lyons VAMC since July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Lyons VAMC all records of evaluation and/or treatment for the Veteran's respiratory disability since July 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the physician that conducted the January 2010 VA respiratory examination to obtain a supplemental opinion.

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that exposure to asbestos during service or service-connected pleural plaques aggravated the Veteran's COPD, emphysema, or chronic bronchitis.  In rendering this opinion, the examiner should consider and address the National Heart Lung and Blood Institutes of Health finding that long-term exposure to other lung irritants may contribute to COPD (as argued by the Veteran's representative in the April 2011 Written Brief Presentation).

The examiner should provide a complete rationale for his/her opinion.

If the January 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


